01/25/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                    Assigned on Briefs October 5, 2021, at Jackson

           PHILLIP DANIEL MORTON v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                  No. 2012-D-3049 Cheryl A. Blackburn, Judge
                     ___________________________________

                           No. M2021-00171-CCA-R3-PC
                       ___________________________________

A Davidson County jury convicted the Petitioner, Phillip Daniel Morton, of first degree
premediated murder. The Petitioner appealed, and this court affirmed the Petitioner’s
conviction. The Petitioner timely filed a post-conviction petition, alleging that he received
the ineffective assistance of counsel. The post-conviction court denied relief. After
review, we affirm the post-conviction court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ROBERT L. HOLLOWAY, JR., J., joined.

Ryan C. Caldwell, Nashville, Tennessee, for the appellant, Phillip Daniel Morton.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; Joseph E. Clifton and Megan
M. King, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                       OPINION
                            I. Procedural History and Facts
                                 A. Procedural History

        On November 13, 2012, a Davidson County grand jury indicted the Petitioner for
first degree premeditated murder. The trial occurred on February 3-5, 2014, and the jury
convicted the Petitioner as indicted. The trial court entered a judgment on February 5,
2014, imposing a life sentence. The Petitioner filed a motion for new trial and a petition
for writ of error coram nobis. The trial court held hearings and denied the writ of error
coram nobis and motion for new trial on January 6, 2017. On appeal, this court affirmed
the trial court, and our supreme court denied the Petitioner’s application to appeal on
November 14, 2018. State v. Phillip Daniel Morton, No. M2017-01083-CCA-R3-CD,
2018 WL 3487220, at *1 (Tenn. Crim. App., at Nashville, July 7, 2018), perm. app. denied
(Tenn. Nov. 14, 2018). The Petitioner, pro se, timely filed a petition for post-conviction
relief on December 17, 2018, and his post-conviction counsel filed an amended petition on
October 15, 2020.

                                         B. Trial

      On direct appeal, this court summarized the facts presented at trial as follows:

             On August 23, 2012, after learning that his ex-girlfriend was assaulted
      by Keith Gaston, the [Petitioner] shot and killed Gaston, the victim, with a
      single gunshot to the head while they were at Hard Times Bar & Grill.

              As relevant to the issues raised in this appeal, Dr. Adele Lewis, chief
      medical examiner for Metro Nashville Davidson County, was tendered as an
      expert in the field of forensic pathology and testified that she performed the
      autopsy of the victim on August 23, 2012. She concluded that the victim’s
      cause of death was a single gunshot to the back of his head and explained
      that the gun had to be in contact with the victim’s head when he was shot.

             Detective Matthew Filter of the Metropolitan Nashville Police
      Department testified that he was assigned as the lead detective in the
      shooting, examined the scene, and found the license of [Ms.] Crowder on the
      victim’s body. Detective Filter recovered video surveillance footage from
      the bar and described the timeline of the [Petitioner]’s and the victim’s
      movements leading up to and after the shooting. Without objection, the
      video recordings were admitted into evidence and played for the jury.

             Exhibit 6 contains thirteen clips from different camera views covering
      approximately thirteen minutes before the shooting and several minutes
      afterward. In the clips, the [Petitioner] can be seen moving throughout the
      bar, walking back and forth from the pool table area, through the bar area, to
      the dance floor and stage, and eventually into the “cubbyhole” area behind
      where the victim was sitting. The [Petitioner]’s friend, Arnie Cosby, can be
      seen standing near the opposite end of the bar for most of the night, talking
      with the [Petitioner] whenever he passed by. Shortly before the shooting, the
      video recording shows the [Petitioner] waving Cosby over to the cubbyhole
      area. Once Cosby joins the [Petitioner], the two men can be seen making
      their way toward the victim right before the shooting occurs. Specifically,
      the video recording shows Cosby walking with the [Petitioner] directly
      behind him until they were directly beside the victim. The victim’s date,
                                            2
Victoria Anderson, was in between the victim and the camera during the
shooting so it was not immediately evident who shot the victim. Once the
shot was fired, Cosby and the [Petitioner] immediately ran away from the
victim, and the [Petitioner] can be seen holding a beer in one hand and
something under his shirt with his other hand.

        On cross-examination, Detective Filter confirmed that the [Petitioner]
was “frisked or patted down” when he entered the bar. He confirmed that
Shiema Reid was the bartender that night but was not near the cubbyhole area
when the shooting occurred. He also confirmed that Robert Parker was
working as a photographer at the bar that evening and was standing adjacent
to the area of the shooting.

        David Martin testified that he was working as a security guard at the
bar on the night of the shooting. He confirmed that the [Petitioner],
nicknamed “Rabbit,” came to the bar frequently and that, on the night of the
shooting, the [Petitioner] appeared angry and told Martin, “I’m going to kill
you[,]” while the [Petitioner] was being frisked. He confirmed that there
were no security issues with the victim or anyone else in the bar prior to the
shooting. On cross-examination, Martin explained that even though the
[Petitioner] is known as a “jokester,” the [Petitioner] did not appear to be
joking and that he took the [Petitioner]’s threat seriously.

       Samantha Seay, owner of Hard Times Bar & Grill, testified that she
was bartending on the night of the shooting with another bartender, Laquinta,
and waitress, Shiema Reid. Seay provided the bar’s video recordings to the
police and confirmed that the [Petitioner] was a regular patron at the bar and
was present the night of the shooting.

        Vertricie Willis, the mother of the victim, testified that Taffney
Crowder was the victim’s live-in girlfriend. Willis said she went to the bar
that night with the victim, Victoria Anderson, and Michael McEwen. Willis
testified that the [Petitioner] approached her and commented on her
appearance, and that she later pointed the [Petitioner] out to the victim to
which the victim responded that he knew the [Petitioner]. Willis confirmed
that the victim did not have any altercations with anyone at the bar that night.
She said she saw the [Petitioner] in the vicinity of the victim shortly before
the shooting but that she was not sure of his exact location afterward or who
else could have been close enough to shoot the victim.



                                       3
       Victoria Anderson testified that she went to the bar with the victim
and his mother and that they were frisked upon entry. She confirmed that
Willis pointed out the [Petitioner] and said the [Petitioner] “kept staring at
us, watching everything we w[ere] doing.” Anderson explained that she and
the victim spent some time shooting pool before they eventually made their
way to the dance floor area, at which point she saw the [Petitioner] following
them. She identified herself as the woman in the video recording standing in
front of the victim when he was shot but said she did not notice anything or
anyone around them at that time. She confirmed that the victim did not have
any altercations with anyone that night.

        Taffney Crowder, the victim’s live-in girlfriend, previously dated the
[Petitioner]. Three to four months before the shooting, the victim and the
[Petitioner] “had a few words” after the [Petitioner] offered to buy [Ms.]
Crowder a drink while she was on a date with the victim. The day before the
shooting, the victim assaulted [Ms.] Crowder and she went to the hospital the
next morning; she was placed in a boot on her leg and a sling on her arm.
The victim had taken her license and money without her permission so that
she would be forced to return to him after their fight. She explained that the
[Petitioner] remained friends with her father after they broke up and that the
[Petitioner] had dinner with [Ms.] Crowder and her father on the night of the
shooting. She learned of the victim’s shooting at around 4:00 the next
morning and she and her father spoke to the [Petitioner] shortly after. The
[Petitioner] told her that he left the bar approximately twenty minutes before
the shooting and immediately traveled to Jackson. Although [Ms.] Crowder
initially testified that she did not recall telling the police that the [Petitioner]
said “he was sorry that happened to [her] and that it was f[––]ked up” once
he learned that the victim assaulted her or that the [Petitioner] owned a
revolver, the State introduced evidence confirming that [Ms.] Crowder told
the police this information immediately after the shooting.

       Lisa Whitaker, crime scene technician for the Metropolitan Nashville
Police Department, testified that she responded to the scene, prepared a
diagram of the bar, took photographs, and processed evidence. She testified
that no shell casings were retrieved and opined that the weapon used in the
shooting was likely a revolver because it would not eject a shell casing. On
cross-examination, Whitaker agreed that she could not definitively state the
weapon was a revolver.

      Robert Parker testified that he was working as a photographer at Hard
Times Bar & Grill on the night of the shooting and identified himself in the
                                         4
video recording near the back door. He said the [Petitioner] originally
entered the back door with him while helping him carry in equipment but that
the [Petitioner] went back outside and reentered through the front door with
security. Approximately forty-five minutes before the shooting, Parker said
the [Petitioner] “asked can he have a seat, there was something he wanted to
get out of his boot.” Parker saw the [Petitioner] remove his boot but did not
see if the [Petitioner] took anything out. Parker said the [Petitioner] returned
later in the evening and stated, “I’m tired of these n[–––––]s around here,
I’m about to kill me a mother f[––––]r.” Parker said he tried to calm the
[Petitioner] down because the [Petitioner] indicated someone had “put their
hands on” him. Parker said the [Petitioner] asked whether he could exit
through the back door and Parker indicated that only security or the bar
owner could access that door.

        Parker testified that the [Petitioner] had been drinking and appeared
to be “nipsy,” but that he was not staggering or slurring his speech. He said
he had not seen the victim in the bar before and that, although he was facing
the victim when he was shot, he was looking at his computer when the victim
was killed. He confirmed that he saw the [Petitioner] in the cubbyhole area,
about one to two feet from the victim, moments before the shooting. When
he heard the shot, Parker said he looked up and saw the [Petitioner] run from
the area where the victim was and that the [Petitioner] “had something in one
hand and was fumbling with the other hand.” He opined that there was no
one other than the [Petitioner] who was close enough to the victim to have
shot him. He confirmed that the video recording accurately depicted what
he remembered occurring that night. At the close of the State’s proof,
Defense counsel requested a jury charge of voluntary intoxication based on
Parker’s testimony that the [Petitioner] had been drinking. The trial court
denied the request based on insufficient evidence and stated that “it was very
clear [the Petitioner] wasn’t” intoxicated.

        As part of the defense proof, Officer Bryan Toney of the Metropolitan
Nashville Police Department testified that he responded to the shooting and
helped to preserve the scene and interview witnesses. He specifically
interviewed Robert Parker who told him that he heard the commotion from
the shooting but did not see exactly what happened. In response, the State
called Detective Adam Weeks of the Metropolitan Nashville Police
Department who testified that he responded to the shooting and later spoke
with Robert Parker at the police station. On cross-examination, he confirmed
that a projectile, but no gun, was recovered from the scene.

                                       5
Phillip Daniel Morton, 2018 WL 3487220, at *1.

       The jury convicted the Petitioner of the first degree murder of Mr. Gaston, for which
he received a life sentence. Id.

                              C. Post-Conviction Hearing

        The Petitioner alleged, as relevant on appeal, that Counsel was ineffective because
he failed to communicate adequately with the Petitioner in order to develop a proper
defense strategy and he failed to adequately cross-examine Ms. Crowder regarding a prior
fight between her uncle and the victim. At a hearing on the petition, the parties presented
the following evidence:

       The Petitioner testified that he had two attorneys who represented him at trial
(“Counsel” and “Co-Counsel”). He remained incarcerated pending trial for approximately
a year and a half. He first met Counsel in September 2013, and although the Petitioner was
housed in Nashville, Counsel only met with the Petitioner “maybe four or five times.”
Counsel never provided all of the discovery to the Petitioner, only “bits and pieces of it.”
Specifically, the Petitioner never saw video footage provided in the discovery until trial.
The Petitioner asked Counsel for the recordings, but Counsel never provided them.

       The State had obtained surveillance video of the shooting that was “grainy and
blurry.” The first attorney from the Public Defender’s Office to represent the Petitioner,
Sarah King, tried to view the recording with him on a laptop but they were unable to “make
out” anything. Ms. King told the Petitioner that she would “get a[n] expert.” Ms. King
represented the Petitioner through his arraignment and when she accepted another job,
Counsel became his attorney. The Petitioner explained to Counsel what Ms. King had
advised about the video, but Counsel never viewed the video with the Petitioner. The
Petitioner first saw the video of the shooting at trial.

       The Petitioner alleged that Counsel never discussed with him the possibility of an
“intoxication defense” in light of the Petitioner’s history of alcohol abuse. The Petitioner
stated that he was intoxicated on the day of the shooting, describing himself as “dead
drunk.” He stated that he had purchased a bottle of Crown Royal, “had” a pint of Paul
Masson, was drinking beer, smoking weed, and snorting cocaine, in the time leading up to
the shooting.

      About the defense strategy at trial, the Petitioner said that he was unaware of any
defense strategy. He said Counsel talked with the Petitioner for “maybe two or three
minutes” on the few occasions he met with him. The Petitioner wanted to testify at trial
but “was maybe coerced” by Counsel and Co-Counsel who threatened “to walk off [his]
                                             6
case” if he chose to testify. The Petitioner explained that he had wanted to testify to tell
the jury that he did not kill the victim. The Petitioner did not know who shot the victim
and denied possession of a gun at the time of the shooting.

       The Petitioner was unaware of any offer conveyed in his case or if Counsel ever
attempted to negotiate a settlement with the State. The Petitioner alleged that Counsel and
Co-Counsel also failed to interview George Crowder, Ms. Crowder’s father, Michael
Crowder, Ms. Crowder’s uncle and Ms. Crowder’s two children who would have testified
that George and Michael Crowder had stated they were going to kill the victim for
assaulting Ms. Crowder.

        The Petitioner asked Counsel to seek a continuance for his trial because the State
failed to turn over evidence that would have helped in his defense. He said without seeing
all the evidence, his decision to proceed to trial was not knowing because he did not “have
a grasp of the evidence.”

        The Petitioner testified that Counsel and Co-Counsel failed to adequately cross-
examine Ms. Crowder to prove that the victim and Ms. Crowder’s uncle had gotten into a
fight the day before the murder. At trial, Ms. Crowder denied any sort of confrontation
between the victim and her uncle. The Petitioner gave Counsel a supplemental report that
indicated that Ms. Crowder had reported that the victim and her uncle had engaged in a
fight. The supplemental report is part of the record and the relevant portion is, “[Ms.
Crowder] said the day before Keith Gaston was murdered Keith Gaston and her uncle were
outside drinking beer. She said her uncle stayed with them occasionally. Keith Gaston
and her uncle got into a fight.”

       On cross-examination, the Petitioner agreed that Ms. King had provided him with a
copy of his discovery that he reviewed; however, he never discussed the discovery with
Counsel. The Petitioner maintained that Counsel never discussed the defense of voluntary
intoxication with him, but he agreed that Counsel elicited testimony at trial about the
Petitioner’s alcohol consumption and related behavior. He also agreed that Counsel
requested a jury instruction on voluntary intoxication but the trial court declined to give
the instruction.

        The Petitioner maintained that Counsel and Co-Counsel argued with him about
testifying so he “let them win.” He agreed that he signed the paperwork indicating that he
was choosing not to testify.

       Counsel testified that he had practiced criminal law at the Public Defender’s Office
for twenty-six years. Counsel represented the Petitioner in his 2014 murder trial. Ms.
King, an assistant public defender at the time, filed the motion for discovery, but Counsel
                                             7
reviewed the State’s response once he was assigned the Petitioner’s case. Counsel met
with the Petitioner at court appearances, and also at the jail to discuss the case. Counsel
recalled that the Petitioner asked a lot of questions as they discussed the case and the State’s
evidence against the Petitioner. Counsel did not recall trying to negotiate a settlement of
the case, but the Public Defender’s Office file reflected that Ms. King had negotiated with
the State and the State offered to reduce the charge to second degree murder in exchange
for a forty-year sentence to be served at a hundred percent. Counsel felt comfortable that
Ms. King would have conveyed that offer to the Petitioner but described the offer as
“implausible” given the Petitioner’s age and the length of the sentence.

       The case was originally set for October 2013, but when Ms. King left the Public
Defender’s office in August 2013, Counsel requested a continuance to allow him time to
prepare. The trial court rescheduled the trial for February 3, 2014. According to office
records, Ms. King met with the Petitioner fourteen times, and Counsel met with him seven
times. Counsel denied any knowledge of exculpatory evidence that was not provided
before trial.

       Counsel agreed that the surveillance video footage of the shooting was blurry;
however, he was not sure what an expert would have added. He explained that the Public
Defender’s Office had an investigator who was proficient with technology and would have
advised the attorneys about the quality of the video. It was, however, recorded at night in
a very crowded bar. Counsel stated that an expert would not have been able to testify about
what he saw on the video as the video was the best evidence and the content would be
determined by the jury.

        Counsel testified that he was aware of Ms. Crowder’s statement to police about her
uncle and the victim engaging in a fight and that the office investigators “had looked into
this fight allegation.” This information was known to him at the time of cross-examination.
He noted that he had not cross-examined Ms. Crowder at trial but that Co-Counsel had
conducted the cross-examination.

        Counsel testified that the defense strategy was to attack identification, asserting that
it was not the Petitioner who shot the victim. Counsel did not recall independently his
conversation with the Petitioner about the decision to testify, but he routinely spoke with
all of his clients about the pros and cons of testifying. He stated that the Petitioner had a
criminal history that included a federal firearms conviction that would not otherwise be
introduced if the Petitioner did not testify. Given the facts of this case, Counsel “would
generally not have favored” the Petitioner testifying.

       Counsel elicited testimony at trial about the Petitioner’s consumption of alcohol on
the night of the shooting. He requested a jury charge on voluntary intoxication, but the
                                               8
trial court denied his request. He explained that intoxication was not the primary defense
because it conflicted with the Petitioner’s strong position that he was not guilty. The
Petitioner felt so strongly about his position that he even challenged Counsel’s intent to
suggest in closing argument that voluntary manslaughter “was the correct violation”
because he believed it was conceding guilt.

       Counsel confirmed that both he and Co-Counsel reviewed the video of the shooting.
He could not recall, however, whether he or Co-Counsel reviewed it with the Petitioner.
Because the case was based on identification, he believed one or both of them viewed it
with the Petitioner, but if that had not occurred, the office investigator would have done
so.

       After Counsel testified, the State announced that because the Petitioner’s allegations
were against Counsel as the “lead attorney,” the State did not see a need to call Co-Counsel
as a witness. Post-conviction counsel stated, “I don’t see a need to.” No other witnesses
were called and the post-conviction court took the matter under advisement. In a
subsequent order, the post-conviction court denied relief. It is from this judgment that the
Petitioner appeals.

                                          II. Analysis

       On appeal, the Petitioner asserts that he received the ineffective assistance of
counsel at trial. He asserts that Counsel failed to: (1) communicate adequately with the
Petitioner to develop a proper defense strategy, and (2) adequately cross-examine Ms.
Crowder. The State responds that the Petitioner failed to prove his allegations by clear and
convincing evidence and, therefore, the post-conviction court properly denied relief. We
agree with the State.

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6 S.W.3d
453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The following
two-prong test directs a court’s evaluation of a claim for ineffectiveness:

               First, the [petitioner] must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the [petitioner] by
       the Sixth Amendment. Second, the [petitioner] must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the [petitioner] of a fair trial, a trial whose
       result is reliable. Unless a [petitioner] makes both showings, it cannot be
                                                9
       said that the conviction or death sentence resulted from a breakdown in the
       adversary process that renders the result unreliable.

      Strickland v. Washington, 466 U.S. 668, 687 (1984); see also State v. Melson, 772
S.W.2d 417, 419 (Tenn. 1989).

        In reviewing a claim of ineffective assistance of counsel, this Court must determine
whether the advice given or services rendered by the attorney are within the range of
competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at 936. To
prevail on a claim of ineffective assistance of counsel, “a petitioner must show that
counsel’s representation fell below an objective standard of reasonableness.” House v.
State, 44 S.W.3d 508, 515 (Tenn. 2001) (citing Goad v. State, 938 S.W.2d 363, 369 (Tenn.
1996)).

       When evaluating an ineffective assistance of counsel claim, the reviewing court
should judge the attorney’s performance within the context of the case as a whole, taking
into account all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell, 753
S.W.2d 148, 149 (Tenn. Crim. App. 1988). The reviewing court should avoid the
“distorting effects of hindsight” and “judge the reasonableness of counsel’s challenged
conduct on the facts of the particular case, viewed as of the time of counsel’s conduct.”
Strickland, 466 U.S. at 689-90. In doing so, the reviewing court must be highly deferential
and “should indulge a strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance.” Burns, 6 S.W.3d at 462. Finally, we note
that a defendant in a criminal case is not entitled to perfect representation, only
constitutionally adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn.
Crim. App. 1996). In other words, “in considering claims of ineffective assistance of
counsel, ‘we address not what is prudent or appropriate, but only what is constitutionally
compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting United States v. Cronic,
466 U.S. 648, 665 n.38 (1984)). Counsel should not be deemed to have been ineffective
merely because a different procedure or strategy might have produced a different result.
Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim. App. 1980). “‘The fact that a
particular strategy or tactic failed or hurt the defense, does not, standing alone, establish
unreasonable representation. However, deference to matters of strategy and tactical
choices applies only if the choices are informed ones based upon adequate preparation.’”
House, 44 S.W.3d at 515 (quoting Goad, 938 S.W.2d at 369).

        If the petitioner shows that counsel’s representation fell below a reasonable
standard, then the petitioner must satisfy the prejudice prong of the Strickland test by
demonstrating “there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694; Nichols v. State, 90 S.W.3d 576, 587 (Tenn. 2002). This reasonable probability must
                                             10
be “sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694;
Harris v. State, 875 S.W.2d 662, 665 (Tenn. 1994).

                        A. Communication & Defense Strategy

       The Petitioner asserts that Counsel failed to adequately communicate with the
Petitioner thereby preventing development of a proper defense strategy. He also claims
Counsel did not “allow” him to view the video of the shooting. The State responds that the
post-conviction court properly denied relief.

      In the order denying relief, the post-conviction court made the following findings:

              At the evidentiary hearing [the Petitioner] acknowledged that he was
      initially represented by Sarah King of the Public Defender’s Office after his
      arrest. Ms. King changed employment and [the Petitioner] met with [the
      Petitioner] thereafter. [The Petitioner] testified that [Counsel] met him at the
      jail four or five times and conceded they spoke on court dates although he
      noted their discussions were minimal. [The Petitioner] stated he got “bits
      and pieces” of evidence during their meetings. Although [the Petitioner]
      stated [Counsel] did not provide him his discovery, [the Petitioner] conceded
      that Ms. King had provided him a copy of the State’s discovery response
      prior to [Counsel] being assigned his case. [The Petitioner] testified that
      although he asked for an offer one was never conveyed to him.

             [Counsel] testified that he had been employed by the Office of the
      Public Defender for a total of 26 years. He explained that [the Petitioner]’s
      case was originally assigned to Sarah King who had represented [the
      Petitioner] in General Sessions Court and during his first few Criminal Court
      appearances up until August 11, 2013. When Ms. King resigned to take a
      position with the post-conviction defender’s office [Counsel] took over the
      case. [Counsel] stated that he reviewed the preliminary hearing recording
      and had a transcript prepared as part of trial preparations. [Counsel] enlisted
      Assistant Public Defender [Co-Counsel] to assist and second chair the trial.

             [Counsel] testified that the case file reflects that Ms. King had met
      with [the Petitioner] fourteen times. Ms. King also had filed the discovery
      request with the State, and although [Counsel] believed that Ms. King
      reviewed the discovery with [the Petitioner], he also reviewed the State’s
      evidence with [the Petitioner] as they prepared for trial.



                                            11
              [Counsel] noted that his case file reflects that [the Petitioner] had
      asked Ms. King to produce legal cases for his review and she responded to
      the request, printing out eight or nine appellate decisions that she provided
      to him. [Counsel] testified that the State made its offer to Ms. King.
      [Counsel] stated that he feels comfortable that the offer was relayed by Ms.
      King to [the Petitioner]; however, he noted that the offer of 40 years at 100%
      was an “implausible offer” and essentially a life sentence since given [the
      Petitioner]’s age. [Counsel] could not recall negotiating a plea offer with the
      State, noting that the assistant district attorney general who represented the
      prosecution, [The prosecutor], was known to not settle cases and remain firm
      to his initial offer. [Counsel] testified that when he came on the case, a trial
      had already been scheduled for October 2013; however, [Counsel] filed a
      motion to continue in light of Ms. King’s departure to allow additional time
      to prepare. The trial was continued to February 3, 2014. [Counsel] testified
      that his notes reflect that he met with [the Petitioner] seven times, with some
      meetings at the jail and some at the courthouse on court dates.

             The Court credits the testimony of [Counsel]. Nothing in the record
      indicates that trial counsel failed to meet with the [P]etitioner and keep him
      informed of the proceedings. Accordingly, the Court finds that [the
      Petitioner] has failed to meet his burden of showing by clear and convincing
      evidence that trial counsel was ineffective in his investigation or
      communication with [the Petitioner], and he has [not] established any
      prejudice resulting from the alleged deficiency.

(citations removed).

       The evidence does not preponderate against the post-conviction court’s finding that
Counsel met with the Petitioner in preparation for trial and kept the Petitioner well
informed. At the evidentiary hearing the Petitioner acknowledged that he was initially
represented by Sarah King of the Public Defender’s Office, and Counsel explained that the
Petitioner’s case was originally assigned to Ms. King, who represented the Petitioner in
General Sessions Court and during his first few Criminal Court appearances up until
August 2013, when Counsel took over the case. Counsel reviewed the preliminary hearing
transcript as part of trial preparations and enlisted Co-Counsel to assist. Further, he
requested a continuance that was granted, to allow him adequate time to prepare for trial.
The Petitioner testified that Counsel met with him four or five times, noting their
discussions were minimal. The Public Defender’s Office files indicate that Ms. King met
with the Petitioner fourteen times and Counsel met with him seven times.



                                            12
       The Petitioner denied receiving discovery, saying he got “bits and pieces” of
evidence during their meetings. He later conceded that Ms. King had provided him a copy
of the State’s discovery response prior to Counsel being assigned to his case and he had
reviewed it. Counsel testified that he reviewed the discovery and the Petitioner asked a lot
of questions as they discussed the case and the State’s evidence against the Petitioner.

       The Petitioner testified that, although he asked for a plea, on offer was never
conveyed to him. The Public Defender’s Office file indicated that the State conveyed an
offer to Ms. King. Counsel felt confident that Ms. King would have relayed the offer to
the Petitioner; however, he noted that the forty-year offer to be served at 100% was
essentially a life sentence given the Petitioner’s age. Counsel could not recall any further
plea negotiations with the State, noting that the prosecutor assigned to the case was known
to remain firm to the initial offer.

       The Petitioner claimed no knowledge of a defense strategy at trial and said that he
never saw the video of the shooting before trial. He explained that Ms. King attempted to
show him the video recording on a laptop computer, but due to the poor quality of the
recording, he was essentially unable to view it. Counsel stated that he had no independent
recollection of watching the video of the shooting with the Petitioner; however, both he
and Co-Counsel viewed the video and he believed that, if they did not view it with the
Petitioner then the office investigator did.

        As to the Petitioner’s contention that Counsel never developed a defense strategy,
Counsel stated that due to the Petitioner’s adamant stance that he did not shoot the victim,
the defense strategy was to attack the identification of the Petitioner as the shooter. At
trial, however, Counsel also elicited testimony about the Petitioner’s sobriety at the time
of the shooting and requested a voluntary intoxication instruction that the trial court denied.

       We conclude that the evidence showed that Counsel met with the Petitioner,
prepared for trial, and developed a trial strategy based on discussions with the Petitioner.
Accordingly, we conclude that the Petitioner has not shown that Counsel was deficient or
that any alleged deficiency prejudiced him. He is not entitled to relief as to this issue.

                         B. Cross-Examination of Ms. Crowder

       The Petitioner asserts that Counsel failed to adequately cross-examine Ms. Crowder.
The State responds that the Petitioner failed to establish that Counsel was deficient or that
his defense was prejudiced by the cross-examination. We agree with the State.

       In the order denying relief, the post-conviction court made the following findings:

                                              13
              In the amended petition, [the Petitioner] alleges that trial counsel
       “failed to adequately cross-examine [Ms.] Crowder to prove that the victim
       and Ms. Crowder’s uncle had gotten into a fight prior to the murder. [The
       Petitioner] submits [that supplemental] reports provide that there was indeed
       a fight between them, even though Ms. Crowder denied it.” . . . [The
       Petitioner] testified to the same at the post-conviction hearing and introduced
       as Exhibit 1 a copy of Detective Filters supplemental report concerning his
       second interview with Ms. Crowder. . . . [Counsel] testified that [Co-
       Counsel] cross-examined Ms. Crowder [ ]. Both parties declined to call [Co-
       Counsel] at the evidentiary hearing although [Co-Counsel] was present and
       available. [Counsel], however, testified that both he and [Co-Counsel] were
       aware of the police reports and had looked into the allegation about the fight.
       The transcript reflects that [Co-Counsel] cross-examined Ms. Crowder and
       during her testimony the Court held a jury out hearing concerning parts of
       her testimony. . . .

               Having reviewed the transcript, the Court finds that [the Petitioner]
       has failed to establish by clear and convincing evidence that his trial counsel
       was ineffective during cross-examination or that he was prejudiced by any
       alleged deficiency.

(citations omitted).

         The evidence does not preponderate against the post-conviction court’s findings that
the Petitioner failed to show how Counsel was deficient in his cross-examination or how
Counsel’s cross-examination prejudiced him. Counsel did not cross-examine Ms. Crowder
at trial, Co-Counsel did. Co-Counsel was available to testify at the post-conviction hearing
but neither side called him as a witness. There was no evidence presented at the hearing
that Ms. Crowder’s uncle was at the bar on the night of the shooting. The report establishes
that Ms. Crowder reported a fight that occurred the day before the shooting, but without
more, this evidence would not have resulted in a different outcome at trial. Counsel
testified that he and Co-Counsel were aware of the police reports and had investigated the
alleged altercation.

       Accordingly, we conclude that the Petitioner has failed to prove this allegation by
clear and convincing evidence. He is not entitled to relief.




                                             14
                             III. Conclusion

Based on the foregoing, we affirm the post-conviction court’s judgment.



                                     ____________________________________
                                          ROBERT W. WEDEMEYER, JUDGE




                                    15